IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                               ______________

                             No. 95-60509
                           Summary Calendar
                            ______________


FLITELINE MAINTENANCE; EUGENE E. SHANKS; CARL RAMIREZ,
                                                                  Petitioners,

                                   versus

DAVID R. HINSON, Administrator of the Federal Aviation
Administration,
                                                                  Respondent.

_________________________________________________________________

              Petition for Review of an Order of the
                  Federal Aviation Administration
                            (94-ANE-10)
_________________________________________________________________

                               March 14, 1996

Before KING, SMITH, and BENAVIDES, Circuit Judges.

FORTUNATO P. BENAVIDES, Circuit Judge:*

     Petitioners Fliteline Maintenance, Eugene E. Shanks (Shanks),

and Carl Ramirez (Ramirez) petition for review of the final order

of the Federal Aviation Administration ("FAA") adopting a new

airworthiness directive ("AD") for turboprop and turboshaft engines

repaired,   assembled,    or    modified      by   Petitioners.      Finding

substantial evidence to support the FAA's ruling, we deny the

petition for review.

                                 BACKGROUND


    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     On May 14, 1992 an Ayres S2R-600 aircraft with a modified

turboprop engine maintained by Fliteline Maintenance crashed during

takeoff, killing the pilot. After investigating the crash, the FAA

determined that the engine installed on the aircraft was neither

approved for installation on the aircraft nor properly installed on

the aircraft.     The FAA then extended its investigation to other

aircraft engines repaired or maintained by Fliteline Maintenance

and Shanks.

     The FAA's investigation revealed that: 1) Shanks, the owner of

Fliteline   Maintenance,   had   falsified   engine   logbooks   to   show

compliance with other ADs; 2) Shanks had falsified records for

certain life-limited turbine components to show more useful life

than the components actually had remaining; 3) unapproved parts

were installed on the engines; 4) modifications had been performed

on the engines without approved data; and 5) records maintained by

Fliteline Maintenance on the engines it repaired, assembled, or

modified did not identify all of the suspect engine models and

serial numbers.    The results of the investigation led to Shank's

criminal indictment.    Shanks pled guilty to two counts of making

false statements in a matter within the jurisdiction of the FAA in

violation of 18 U.S.C. 1001.

     On August 5, 1994, the FAA issued a Notice of Proposed

Rulemaking to amend part 39 of the Federal Aviation Regulations to

include a new AD applicable to certain turboprop and turboshaft

engines manufactured by AlliedSignal.        The proposed AD required

operators of these engines to perform a check of engine records to


                                   2
determine   if    any    repair,    assembly,    or   modification    work    was

performed by Fliteline Maintenance, Shanks, or Ramirez.                       Any

engines determined to have been worked on by Fliteline Maintenance,

Shanks or Ramirez were then to be verified that the life-limited

components had not been in service longer that the time listed in

the engine maintenance records, and all affected parts were to be

inspected. The FAA suspected that at least 500 engines were worked

on by Petitioners.

     The FAA received and considered numerous comments on the

proposed AD, including many submitted by Petitioners. On August 4,

1995 the FAA issued its Final Rule on the AD1, which incorporated

several of the suggestion made by the commentaries.                 Petitioners

subsequently filed a motion to stay the effective date of the AD,

which this Court denied.          The AD became effective on September 5,

1995.

                                     ANALYSIS

     "Appellate review of an agency's decision is circumscribed.

We may consider only whether the agency's findings and conclusions

were 'arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with the law' or 'unsupported by substantial

evidence.'"      Miranda v. National Transportation Safety Board, 866
F.2d 805, 807 (5th Cir. 1989) (quoting 5 U.S.C. § 706(2)(A) and

(E)).

     Petitioners        contend    that   the   FAA   failed   to   develop   any

credible evidence that would meet the substantial evidence standard

     1
         The final version of the AD is published in 60 FR 39842.

                                          3
in this case.     Specifically, they argue that the FAA's version of

the record is incomplete, avoids exculpatory material, and fails to

attribute a product failure to Petitioners.2                      Petitioners further

argue    that   the    basis    for      the    AD   was    prompted      by    a   flawed

investigation,        resulting     in     a    factually         inadequate    AD    that

constitutes an improper response to a problem only involving

ordinary maintenance.           Finally, Petitioners argue that the FAA

failed    to    follow    the     procedures         of    both     the   FAA   and    the

Administrative        Procedures      Act       ("APA")      by     not   taking      into

consideration Petitioners' late-filed comments to the proposed AD,

and breached its settlement agreement with Fliteline Maintenance

and Shanks by issuing the AD.

     Our review of the record indicates substantial evidence to

support the FAA's AD.           The FAA's investigation revealed that an

unsafe condition existed in numerous AlliedSignal engines that were

repaired, modified, or assembled by Petitioners, requiring the FAA

to issue the AD in order to inspect, identify, and verify the

affected engine parts in certain turboprop and turboshaft engines.

This evidence overwhelmingly supports the issuance of the AD,

irrespective of whether or not the crash of the Ayres S2R-600

aircraft in 1992 can be attributed to the modifications made to

that particular engine by Petitioners.

     In addition, we find that the AD was enacted to identify and

remedy improperly modified and maintained engines that posed a


    2
       Petitioners have filed a motion to supplement the certified
list and a motion for production of documents in this appeal.

                                            4
direct   air   safety   hazard   constituting   more   than   an   ordinary

maintenance problem.       Furthermore, we find that the FAA both

accepted and considered Petitioners' comments in compliance with

APA and FAA procedures prior to issuing the final version of the

AD, and that the AD was not issued in violation of Petitioners'

settlement agreement because nothing in the settlement agreement

limited the FAA's AD rulemaking authority in this matter.

                                 CONCLUSION

     Finding substantial evidence in the record to support the

FAA's ruling, the petition for review is DENIED.              Furthermore,

Petitioners' motions to supplement the certified list and for

production of documents are DENIED.




                                     5